TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-00-00819-CR




                                      Ex parte Robert Austin




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
         NO. GV-002907, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING




                Robert Austin applied for a writ of habeas corpus seeking to prevent his extradition

to Kansas. The writ issued and, after a hearing, the district court denied the relief sought. In his only

point of error, Austin contends that a delay in taking him before a magistrate denied him due process

of law. See U.S. Const. amend. XIV. We will affirm.

                The governor’s extradition warrant was issued on June 5, 2000. According to the

testimony, appellant was incarcerated in Travis County on June 16, 2000, to serve sentences imposed

in unrelated Texas prosecutions. Appellant received a copy of the extradition warrant on June 20.

Appellant completed his Texas sentences on September 29, 2000, after which he continued to be held

on the extradition warrant. He was taken before a judge and advised of his rights regarding

extradition on October 9, 2000. See Tex. Code Crim. Proc. Ann. art. 51.13, § 10 (West 1979). He

subsequently filed his habeas corpus application complaining of the delay between the expiration of

his Texas sentences on September 29 and the October 9 appearance before the judge. In his

testimony at the hearing, appellant did not claim to have been harmed by this delay.
                Article 51.13, section 10 provides that a person arrested on an extradition warrant

“shall first be taken forthwith before a judge” to be advised of his rights. Id. Appellant also refers

us to the statutory requirement that an arrested person be taken before a magistrate “without

unnecessary delay.” Tex. Code Crim. Proc. Ann. arts. 14.06(a), 15.17(a) (West Supp. 2001).

Appellant cites no authority holding that any of these statutes imposes a specific time limit within

which a person arrested on an extradition warrant must be taken before a magistrate.

                Once the governor of the asylum state has granted extradition, a court considering

release on habeas corpus is limited to a determination of whether the extradition documents are

facially in order, whether the applicant has been charged with a crime in the demanding state, whether

the applicant is the person named in the request for extradition, and whether the applicant is a

fugitive. Michigan v. Doran, 439 U.S. 282, 288-89 (1978); State ex rel. Holmes v. Klevenhagen,

819 S.W.2d 539, 543 (Tex. Crim. App. 1991). The court is without authority to consider equitable

issues during the habeas corpus hearing. Holmes v. Klevenhagen, 819 S.W.2d at 543.

                Appellant does not, and did not below, question the regularity of the extradition

documents, his identity as the person charged with a crime in Kansas and named in the extradition

request, or his status as a fugitive. On this record, there is no basis for disturbing the district court’s

order.




                                                    2
              The order is affirmed.




                                           __________________________________________

                                           David Puryear, Justice

Before Justices Kidd, B. A. Smith and Puryear

Affirmed

Filed: May 31, 2001

Do Not Publish




                                                3